Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: A relevant prior art, Adams (RE44746) teaches that a data transfer checker determines whether an attempted data transfer between two locations is permitted and notifies the uses if the data transfer is not permitted between the secure and less secure locations. Lawson (US 2016/0323392) teaches an industrial device generates or collects raw industrial data and transforms that data into a refined data for cloud storage. Although the prior art teaches portion of the prior art as restricting the data transfer between two locations and transforming raw data into a refined data for cloud storage, it fails to teach the concepts of the processed digital data is presented to one or more plurality of users, having a plurality of roles, and implementing the filters at each local systems and the concepts of the abstract version of a set of raw of processed digital data, which deletes, encrypts or aggregates one or more filtered settings, information of the set of set of raw or processed digital data, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454